iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-22 in the reply filed on 11/5/20 is acknowledged.
Claims 1-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/20.
The response to the species election requirement is also noted but upon reconsideration of the claims, the requirement for election of species has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 10,729,073) in view of Kobayashi (US 2006/0151505).
In re claim 7, Bryant discloses a grounds maintenance vehicle (100), comprising: a frame (102); and a low-profile liquid storage tank attached to the frame and defining an interior volume, the tank comprising: an interior upper surface defining an access port into the interior volume; and an interior lower surface, but does not disclose comprising a fluid impingement portion positioned vertically below the access port, the impingement portion comprising two or more undulations formed in or on the lower 
In re claim 8, Kobayashi further discloses wherein the two or more undulations are integrally formed with the lower surface as shown in Figure 2.  
In re claim 10, Kobayashi further discloses wherein each of the two or more undulations comprises an elongate rib extending along, and protruding from, the lower surface as shown in Figure 2.  
In re claim 11, Kobayashi further discloses wherein the ribs are parallel to one another.  
In re claim 12, Bryant and Kobayashi disclose the vehicle of claim 10, wherein the ribs each present a flat surface toward the access port, but does not disclose a convex surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Bryant and Kobayashi such that they comprised rounded (convex) surfaces to make it easier to mold/release from the mold.

In re claim 17, the combination of Bryant and Kobayashi, as discussed above, discloses a grounds maintenance vehicle, comprising: a frame; and a low-profile liquid storage tank attached to the frame and defining an interior volume, the tank comprising: an interior upper surface defining an access port into the interior volume, the access port defining an axis; and an interior lower surface comprising a fluid impingement portion, and wherein the impingement portion comprises two or more undulations formed in or on the lower surface of the tank and both Bryant and Kobayashi appear to disclose wherein the axis of the access port intersects the fluid impingement portion at an angle of 30-90 degrees, but they do not specifically disclose an angle of 30-90 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet angle of Bryant and Kobayashi such that it comprised an angle of 30-90 degrees for ease of filling without spilling.
In re claim 18, Kobayashi further discloses wherein each of the two or more undulations comprises a rib extending upwardly from the lower surface toward the access port, wherein the ribs are parallel to one another as shown in Figure 2.
In re claims 15 and 19, Bryant and Kobayashi disclose the vehicle of claims 7 and 17, but does not specifically disclose wherein each of the two or more undulations defines a maximum offset of 3 millimeters to 7 millimeters from adjacent portions of the lower surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the undulation offset of Bryant 
  In re claims 16 and 22, Bryant further discloses wherein the access port defines an external rim, and appears to disclose wherein a distance measured from a most distal point on the external rim orthogonal to the lower surface is 150 millimeters or less but does not specifically 150 millimeters or less.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of Bryant and Kobayashi such that it comprised 150 millimeters or less so as to not interfere with the operator by being too high.
In re claim 20, Bryant and Kobayashi disclose the vehicle of claim 17, wherein each of the two or more undulations presents a flat surface toward the access port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the undulations of Bryant and Kobayashi such that they comprised rounded (convex) surfaces to make it easier to mold/release from the mold.
In re claim 21, Kobayashi further discloses wherein the ribs comprise three ribs positioned vertically below the access port as shown in Figure 2. The Examiner notes that the claim does not state “only” three ribs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant and Kobayashi in view of Scheffler (US 8,813,780).
In re claim 14, Kobayashi further discloses wherein the tank comprises injection molded plastic but does not disclose roto-molded plastic. Scheffler, however, does .
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the impingement portion defines a serpentine shape when viewed in cross section” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach tanks of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611